76 N.J. 86 (1978)
385 A.2d 1227
STATE OF NEW JERSEY, BY THE COMMISSIONER OF TRANSPORTATION, PLAINTIFF-RESPONDENT,
v.
CHARLES INVESTMENT CORPORATION, A CORPORATION OF NEW JERSEY, DEFENDANT-APPELLANT, AND SAVE WAY STATIONS, INC., HACKENSACK WATER COMPANY, A CORPORATION OF NEW JERSEY, AND TOWN OF SECAUCUS, A MUNICIPAL CORPORATION OF NEW JERSEY, DEFENDANTS.
The Supreme Court of New Jersey.
Argued April 11, 1978.
Decided May 2, 1978.
Mr. Harold F. Kuskin argued the cause for appellant (Messrs. Wilentz, Goldman and Spitzer, attorneys; Ms. M. Kathleen Duncan, on the brief).
Mr. Philip F. Mattia, Deputy Attorney General, argued the cause for respondent (Mr. John J. Degnan, Attorney General of New Jersey, attorney; Mr. Stephen Skillman, Assistant Attorney General, of counsel).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinions of the Appellate Division, reported at 151 N.J. Super. 14 (1977), and the Law Division, reported at 143 N.J. Super. 541 (1976).
For affirmance  Chief Justice HUGHES, Justices SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER and Judge CONFORD  7.
For reversal  None.